
	

114 S3393 IS: No Explosives or Arms for Terrorists and Criminals Act
U.S. Senate
2016-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3393
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2016
			Mr. Leahy introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prevent terrorists and criminals from obtaining explosives and firearms.
	
	
 1.Short titleThis Act may be cited as the No Explosives or Arms for Terrorists and Criminals Act. 2.Preventing terrorists and criminals from obtaining explosives and firearms (a)FirearmsSection 924 of title 18, United States Code, is amended by striking subsection (h) and inserting the following:
				
 (h)Whoever knowingly receives or transfers a firearm, or attempts or conspires to do so, knowing or having reasonable cause to believe that such firearm will be used to commit a Federal crime of terrorism (as defined in section 2332b(g)(5)), crime of violence (as defined in subsection (c)(3)), or drug trafficking crime (as defined in subsection (c)(2)) shall be fined under this title, imprisoned for not more than 15 years, or both..
 (b)ExplosivesSection 844 of title 18, United States Code, is amended by adding at the end the following:  (q)A person who attempts to commit any offense described in subsection (o) or (r) shall be fined under this title, imprisoned for not more than 10 years, or both.
 (r)(1)Whoever knowingly transfers any explosives precursor, knowing or having reasonable cause to believe that such explosives precursor will be used to commit a crime of violence (as defined in section 924(c)(3)) or drug trafficking crime (as defined in section 924(c)(2)) shall be fined under this title, imprisoned for not more than 10 years, or both.
 (2)For purposes of this subsection the term explosives precursor means a chemical substance which can be made into an explosive material by mixing or blending with other substances..
			
